COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Scott A. Protzman, M.D., El Paso               §             No. 08-15-00281-CV
 Orthopaedic Surgery Group P.A., and Fred
 Utter, CRNA,                                   §                Appeal from the

                      Appellants,               §              448th District Court

 v.                                             §           of El Paso County, Texas

 Maria T. Gurrola, Individually and on          §             (TC# 2014DCV3560)
 behalf of all wrongful death beneficiaries,
 and as representative of the Estate of Oscar   §
 Gurrola, Deceased,
                                                §
                       Appellee.
                                             §
                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until January 11, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alfonso L. Melendez, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or before January 11, 2016.

       IT IS SO ORDERED this 11th day of December, 2015.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.